Citation Nr: 0902227	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The veteran had active service from July 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.

As a preliminary matter, the Board notes that the veteran, 
through his written brief, has averred that his claim for 
individual unemployability should be considered as part of 
his PTSD claim.  However, the Board notes that the veteran 
has not perfected an appeal of the May 2006 rating decision 
which adjudicated and denied his IU claim; therefore, the 
Board does not have jurisdiction over it.  Even if the Board 
could construe the December 2008 written brief as a notice of 
disagreement, it was not timely filed nor filed with the RO.  


FINDING OF FACT

The veteran's PTSD has been manifested by symptoms of 
depression, nightmares, and anxiety, but has not been shown 
by competent clinical evidence of record to be productive of 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating greater than 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection " claim, to include an increased rating 
claim.  

In the present case, VA issued a May 2005 letter from the RO 
to the appellant.  This letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication. To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedure established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, supra at 46.

The May 2005 notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  While such error is 
presumed prejudicial, further action by VA has rendered such 
error harmless.  The December 2005 statement of the case 
(SOC) included the applicable diagnostic code and all 
possible applicable schedular ratings.  In addition, it is 
noteworthy that in a letter dated in February 2006, the 
veteran noted that he looked at the disability ratings 
guidelines in comparison to his own symptoms.  As such, 
actual knowledge by the claimant has been shown.  Hence, the 
failure to include such notice in the VCAA letter did not 
prejudice the veteran here.  

In addition, the VCAA notice to the veteran was deficient 
because it did not make specific reference to the necessity 
for evidence on the effect that worsening of the disability 
has on the veteran's employment and daily life.  
Nevertheless, the evidence demonstrates that the VA has 
obtained all relevant evidence, either identified by the 
veteran or in Federal government custody, regarding the 
effect of the veteran's worsening on his daily life and 
employment; therefore, the veteran has not been prejudiced.  
The report of a 2005 VA examination reflects the veteran's 
decision to retire from employment, his difficulty with sleep 
due to distressing dreams, and the effect of his disability 
on his home and social life.  In addition, the veteran also 
submitted a letter in April 2005 detailing the effect of his 
disability on his employment and social life; a VA Form 21-
4138, dated in June 2005, detailing the worsening of his 
PTSD; and a notice of disagreement dated in August 2005, 
detailing the effect of the PTSD on his daily life.  This 
evidence is sufficient to show that the veteran was not 
prejudiced by a lack of notice, as he submitted relevant 
evidence regarding his disability's effect on both employment 
and daily life.

The May 2005 letter also failed to discuss the law pertaining 
to effective dates.  However, this information was provided 
to the veteran in correspondence dated in March 2006.  
Because the instant decision denies the veteran's claims for 
increased ratings, no effective dates will be assigned.  As 
such, the absence of timely notice as to effective dates does 
not prejudice the veteran here.

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable agency of original jurisdiction decision.  
Because complete VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
additional notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter 
and a Supplemental Statement of the Case was provided to the 
veteran in May 2006.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

The record demonstrates that the adjudication of the 
veteran's claim has been essentially fair.  See Fenstermacher 
v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's VA examination records.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

The Board notes that in an August 2006 statement, made on the 
veteran's behalf, the veteran's representative contends that 
VA failed in its duty to assist due to the inadequacy of the 
April 2006 VA examination.  The evidence of record indicates 
that the veteran was scheduled for two examinations in April 
2006.  One examination was a general medical examination for 
an Individual Unemployability claim; a second examination was 
scheduled for the veteran's PTSD increased rating claim.  The 
evidence of record indicates the veteran attended the general 
medical examination but failed to report for the mental 
health examination for the PTSD increased rating claim.  The 
December 2008 written brief, filed on behalf of the veteran, 
suggests that the veteran's failure to report was due to his 
alleged inability to discuss his PTSD problems.  
Nevertheless, the Board notes that the evidence of record 
includes a June 2005 VA examination for consideration in the 
Board's decision.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Analysis

The veteran failed to report for a VA examination scheduled 
for April 2006.  VA regulations provide that when a claimant, 
without good cause, fails to report for a scheduled 
examination given in conjunction with a claim for increase, 
the claim shall be denied.  38 C.F.R. § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or the death of an 
immediate family member.  38 C.F.R. § 3.655(a).  The 
veteran's stated reason for failing to appear for his 
scheduled examination is his alleged inability to discuss his 
psychiatric problems.  As the Board is not denying the claim 
based on the veteran's failure to appear, the Board need not 
determine whether the veteran's failure to report to the 
examination was due to good cause.  Because there was a 2005 
VA examination after filing of the claim, the Board will 
render its decision based on the evidence of record.  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

In a statement received in April 2005, the veteran asserts 
that an increased evaluation is warranted for his service-
connected PTSD.  As the veteran's claim was received by VA in 
April 2005, the rating period on appeal is from April 2004, 
one year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. 
§ 3.400(o)(2) (2008).  However, in accordance with 38 C.F.R. 
§§ 4.1 and 4.2 (2008) and Schafrath v. Derwinski, 1 Vet.App. 
589 (1991), the history of the disability is for 
consideration in rating a disability.

Throughout the rating period on appeal, the veteran is 
assigned a 70 percent evaluation for his service-connected 
PTSD pursuant to Diagnostic Code 9411.  A 70 percent rating 
is warranted where the evidence shows occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In order to achieve the next-higher 100 percent rating (the 
maximum schedular rating), the evidence must demonstrate 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Board has reviewed the evidence of record and finds that 
it does not support an evaluation in excess of the 70 percent 
currently assigned at any time during the rating period on 
appeal.  The Board notes that the competent evidence does not 
demonstrate gross impairment in thought processes or 
communication.  

The June 2005 VA examiner opined that the veteran was 
unemployable due to his mental health concerns.  The Board 
notes that at the time of the examination, the veteran had 
already retired from his employment.  The examiner opined 
that the veteran may experience at least a moderate reduction 
in his effectiveness, endurance, and productivity due to 
nightmares and sleep problems.  The veteran reported feeling 
irritable and experiencing an increase in concentration 
problems while working 48 hour shifts as a firefighter.  He 
further reported being bothered by fatigue and having an 
increase in difficulties with jobs that require him to work 
an extended shift.  The veteran noted that he was having 
difficulty sleeping due to the fire calls and his distressing 
dreams.  The veteran noted that he missed one to two days of 
work within the last year due to mental health problems.  He 
reported that he had experienced problems with taking in new 
information on training days.  The veteran had been employed 
as a firefighter for more than 24 years and retired after 
being offered a financial incentive plan.  

The competent medical evidence fails to demonstrate an 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene.  The 
veteran noted at the June 2005 VA examination that he does 
most of the cooking and laundry at home, mows the lawn, and 
performs some of his house home cleaning and shopping.  
Although, he averred that he no longer seems to care about 
taking a daily shower, the examiner noted that the veteran 
was neatly and appropriately dressed.

The evidence of record indicates the veteran reported that he 
was having daily problems with his memory and noted that he 
will forget names and where he puts things.  However, he 
noted that he could pay the financial bills without 
difficulty if needed. 

The veteran reported a problem with anxiety about money, 
children, and grandchildren.  He further reported that he 
dealt with anxiety by mowing the lawn or drinking beer.  He 
reported that he had less patience with the public and was 
less compassionate in dealing with people's problems.  He 
denies any panic attacks. 

The evidence of record fails to reveal grossly inappropriate 
behavior or show that the veteran was a persistent danger to 
himself or others.  The veteran did acknowledge suicidal 
ideation approximately three weeks prior to the VA 
examination, but denied having a plan.  He also denied a 
history of suicide attempts or a history of self-inflicted 
pain.  (See June 2005 VA examination and July 2001 VA 
examination).  The evidence indicates the veteran has had 
incidents where he argued with his boss and yelled at a 
superior at work.  There is no evidence of record that he was 
in persistent danger of hurting himself or others.  To the 
contrary, the veteran was a firefighter and EMT until his 
retirement.

The competent clinical evidence also fails to establish 
disorientation as to time and place, persistent delusions, or 
hallucinations.  In addition, the veteran noted that he 
usually does not have distressing memories of Vietnam while 
he is awake, and his daytime memories of his Vietnam 
experience are not typically bothersome.  He described the 
severity of his problems as mild and noted that in the past 
the Vietnam memories have made him feel nauseous.  

As noted in the report of the June 2005 VA examination, the 
veteran reported that he feels detached from others and 
reported that it is more difficult to show affection to 
others.  However, the veteran reported that he has a good 
relationship with his three adult sons, has close friends, 
and enjoys family get-togethers and visiting with friends.  
He hunts and plays disc golf.  Although the veteran reported 
that his wife would prefer that he drank alcohol less 
frequently, he continues to live with his wife and has been 
married for more than 30 years.  He attends ball games, 
although he sits at the top of the bleachers or the back row.  

Based on the foregoing, the Board concludes that the 
veteran's disability picture does not most nearly approximate 
the next-higher 100 percent rating under Diagnostic Code 
9411.  The evidence does indicate some symptoms, including 
depression, nightmares, avoidance of crowds and discussion 
and news of war.  The Board finds that the foregoing PTSD 
symptoms are already contemplated by the veteran's 70 percent 
rating.  

As discussed above, the overall weight of the evidence fails 
to reveal a disability picture more nearly approximated by 
the next-higher 100 percent evaluation for PTSD under 
Diagnostic Code 9411, at any time during the rating period on 
appeal.  In so finding, the Board does acknowledge a GAF 
(Global Assessment of Functioning) score of 50 assigned upon 
VA examination in June 2005.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  A GAF score of 51 to 60 indicates the examinee 
has moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 31 to 40 reflects some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school). See 
also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-47 (1994).  The Board finds that the above reported GAF 
score supports no more than the currently assigned 70 percent 
evaluation.  

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of the factors set 
forth above, the Board finds that the criteria for referral 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 
§ 3.321(b)(1) are not met.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


